Citation Nr: 1427206	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran has significant nonservice-connected disabilities affecting his mobility and causing neurological abnormalities.  New orthopedic and neurological VA examinations are necessary to resolve the ambiguities of record and to ascertain the current severity of the Veteran's service-connected disabilities.

The RO is directed to specifically consider and address whether separate ratings for neurological abnormalities stemming from the lumbar and/or cervical spine are warranted.  In that regard, the question of entitlement to separate ratings for neurological abnormalities is part of the diagnostic criteria for spine disabilities and, therefore, is part of the current increased rating appeals.  See 38 C.F.R. 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

The RO is also to take this opportunity to obtain any and all recent private and/or VA treatment records from September 2013 to the present.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated his spine and neurological disorders since September 2013.  The Veteran must be asked to complete a separate form 21-4142 for any private physician he may identify.  The RO must then obtain all identified records.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain VA treatment records pertaining to the Veteran's service-connected lumbar and cervical spine disorders which are not currently associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Thereafter, the Veteran must be provided appropriate orthopedic and neurological VA examinations to determine the current severity of his service-connected cervical spine disorder, lumbar spine disorder, and any associated orthopedic or neurological manifestations found on examination.  All electronic records must be made available to the examiners, and the examiners must specify in the examination reports that these records have been reviewed.  The examiners must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The orthopedic examiner must conduct full range of motion studies on the service-connected lumbar spine and cervical spine.  The examiner must first record the ranges of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine.  

The neurological examiner must examine and complete diagnostic testing as to all four extremities and clarify whether the Veteran's neurological abnormalities are limited to the left upper and lower extremities or whether it includes all four extremities.  The examiner is also asked to clarify whether the neurological abnormalities in whole or in part are attributable to his service-connected lumbar and/or cervical spine disabilities, in contrast to his nonservice-connected disorder, to include those attributable to his diabetes mellitus, type II.  To the extent able, the examiner is to specify to what extent any neurological abnormalities found, to include radiculopathy or neuropathy, are related to his service-connected spine disabilities.  This opinion must reconcile the conflicting evidence found in magnetic resonance imaging scans showing bulging or herniated discs; 2003 and 2012 nerve conduction tests attributing neuropathy mainly to diabetes, although indicating other sources of neuropathy "cannot be excluded", and the January 2013 VA addendum opinion.

As to each neurological abnormality found that is associated with the Veteran's service-connected cervical and/or lumbar spine, the examiner must specify the nerve impaired and whether the impairment results in complete or incomplete paralysis.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must also discuss the nature and severity of any previously or currently diagnosed intervertebral disc syndrome of the cervical and/or lumbar spine and/or incapacitating episodes due to intervertebral disc syndrome, if any.  In addition, the examiner must address the frequency and duration of any currently or previously diagnosed intervertebral disc syndrome found and/or incapacitating episodes in the past 12 months due to intervertebral disc syndrome, as shown by any submitted medical letters addressing the necessity of bed rest for treatment of intervertebral conditions.  

3. The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the Veteran for the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the evidence of record.

4. The examination reports must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated and the RO is to specifically consider whether separate ratings for neurological abnormalities are warranted in light of the evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscheousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

